Exhibit 10.3

March 10, 2017

Mr. R. Kirk Morgan

c/o Actua Corporation

555 E. Lancaster Avenue, Suite 640

Radnor, PA 19087    

Dear Kirk:

This letter agreement amends and restates the letter agreement dated
December 16, 2014. I am very pleased to present the severance package that will
be made available to you, subject to the terms set forth herein, should the
Actua USA Corporation (the “Company”) terminate you without Cause (as defined
below) on or prior to December 31, 2020. The terms and benefits are set forth
below.

For purposes of this letter agreement, “Cause” shall mean a finding by the
Compensation Committee of the Company’s parent, Actua Corporation (“Actua”),
that (i) you have breached your employment, service, restrictive covenant,
noncompetition, nonsolicitation or other similar contract with Actua or the
Company; (ii) you have been engaged in disloyalty to Actua, the Company or any
of their affiliates, including, without limitation, fraud, embezzlement, theft,
commission of a felony or dishonesty in the course of your employment or
service; (iii) you have disclosed trade secrets or confidential information of
Actua, the Company or any of their affiliates to persons not entitled to receive
such information; or (iv) you have entered into competition with Actua, the
Company or one of their affiliates.

 

  •   SEVERANCE PAY – Unless payment is required to be delayed pursuant to
paragraph (b) of “Section 409A of the Internal Revenue Code” below, within sixty
(60) days after your termination of employment, the Company will pay you a lump
sum payment equal to twelve (12) months of base salary plus target bonus at the
rate existing as of the date of termination of employment.

 

  •   ANNUAL BONUS – Unless payment is required to be delayed pursuant to
paragraph (b) of “Section 409A of the Internal Revenue Code” below, payment of a
pro rated bonus shall be made if, as and when bonuses are paid to other
executives of the Company, provided that such payment, if any, shall be paid on
or after the January 1 of the year following the year in which your termination
of employment occurs, but not later than March 15 of such year.

 

  •   EMPLOYEE BENEFITS – The Company will continue to provide you and your
family medical and dental insurance at the same percent of premium payment
existing at the time of termination until the earlier of (A) twelve (12) months
after termination of employment; or (B) your eligibility for any of these
benefits under another employer’s or spouse’s employer’s plan.



--------------------------------------------------------------------------------

Mr. R. Kirk Morgan

March 10, 2017

Page 2 of 3

 

  •   OUTPLACEMENT – The Company will provide you outplacement career counseling
until the earlier of (A) twelve months after termination of employment; and
(B) your employment with a subsequent employer.

 

  •   EQUITY – Your Actua stock appreciation rights (“SARs”) and stock options
shall be exercisable after your termination of employment until the earliest of
(i) twenty-four (24) months, (ii) twelve (12) months after the Actua share price
is maintained at a price per share of $30.00 or greater (subject to adjustment
for stock splits and the like) for twenty (20) consecutive trading days after
termination of your employment and (iii) the original termination date of each
such SAR or stock option.

 

  •   RELEASE – Availability of these severance benefits will be conditioned
upon your executing, and not rescinding or breaching, upon termination of
employment a release of liability in a form acceptable to the Company. If you
elect not to sign a release of liability, you will be eligible for the standard
severance package applicable at that time.

Section 409A of the Internal Revenue Code

(a)    Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under Section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A and, if necessary, any such provision
shall be deemed amended to comply with Section 409A of the Code and regulations
thereunder. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment and all installment payments shall be treated as a
separate payment. In no event may you, directly or indirectly, designate the
calendar year of payment.

(b)    Payment Delay. To the maximum extent permitted under section 409A of the
Code, the severance benefits payable under this Agreement are intended to comply
with the “short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4), and
any remaining amount is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii); provided, however, any amount payable to
you during the six (6)-month period following your termination date that does
not qualify within either of the foregoing exceptions and is deemed as deferred
compensation subject to the requirements of section 409A of the Code, then such
amount shall hereinafter be referred to as the “Excess Amount.” If at the time
of your termination of employment, Actua’s (or any entity required to be
aggregated with Actua under section 409A of the Code) stock is publicly-traded
on an established securities market or otherwise and you are a “specified
employee” (as defined in section 409A of the Code and determined in the sole
discretion



--------------------------------------------------------------------------------

Mr. R. Kirk Morgan

March 10, 2017

Page 3 of 3

 

of Actua (or any successor thereto) in accordance with Actua’s (or any successor
thereto) “specified employee” determination policy), then Actua shall postpone
or cause to be postponed the commencement of the payment of the portion of the
Excess Amount that is payable within the six (6)-month period following your
termination date with the Company (or any successor thereto) for six (6) months
following your termination date with the Company (or any successor thereto). The
delayed Excess Amount shall be paid in a lump sum to you within ten (10) days
following the date that is six (6) months following your termination date with
the Company (or any successor thereto). If you die during such six (6)-month
period and prior to the payment of the portion of the Excess Amount that is
required to be delayed on account of section 409A of the Code, such Excess
Amount shall be paid to the personal representative of your estate within sixty
(60) days after your death.

We trust that our commitment to protect the financial security of you and your
family will strengthen your loyalty to Actua. Our sincere belief is that the
current Actua team, including you, is outstanding and will drive our success
against our business plan. This success will provide meaningful financial
rewards to our shareholders and employees.

This letter is not intended to modify your status as an at-will employee of the
Company and all other employment terms and conditions remain the same.

Sincerely,

/s/ Walter W. Buckley, III

Walter W. Buckley, III

Chief Executive Officer

Acknowledged and agreed as of

March 10, 2017:

/s/ R. Kirk Morgan

R. Kirk Morgan

cc: Employee file